THAYER, District Judge.
It will be sufficient, to advise counsel of tbe grounds on which the decision in this case rests, to say that the court holds:
*647First. That it is a well-settled doctrine in Missouri that a deed should receive such construction as to give effect to the obvious intentions of the parties thereto. Technical rules of construction will be ignored, especially in deeds designed as family settlements, when they do violence to the evident intent of the grantor. Bean v. Kenmuir, 86 Mo. 666, 671; Cook v. Couch, 100 Mo. 29-34, 13 S. W. 80; Lewis v. Pitman, 101 Mo. 281-292, 14 S. W. 52; Long v. Timms, 107 Mo. 512, 519, 17 S. W. 898. There can be no doubt, in view of the proviso contained in the habendum clause of the deed from Michael Kelly to John E. Yore, trustee of Mrs. Barbara Ann Yore, of date January 12, 1857, that the grantor intended that the title to the lot (herein described should vest in Patrick Yore in fee simple in the event that Ms wife, Barbara Ann, died without having disposed of the property either by deed or will. The deed must be construed as having vested in Barbara Ann a life estate, with power of disposal either by deed or will. Hence the plaintiffs cannot recover as to any of the property included in the Kelly deed.
Second. The court holds that the action is barred by the statute of limitations, as to the properly included in the deed from O’Flaherty (o Meegan, trustee of Ann Yore, of date April 26,1852.
Judgment for defendant on these grounds.